PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2302


QING HUA LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 18, 2013            Decided:   November 22, 2013


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by published opinion.   Judge Gregory wrote the
opinion, in which Judge Thacker and Senior Judge Hamilton
joined. Judge Thacker wrote a separate concurring opinion.


ARGUED: Joshua E. Bardavid, BARDAVID LAW, New York, New York,
for   Petitioner.     Jonathan   Aaron   Robbins,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.         ON
BRIEF:      Stuart   F.   Delery,   Principal    Deputy   Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
S. Nicole   Nardone,  Civil   Division,   Office   of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
GREGORY, Circuit Judge:

       Qing Hua Lin petitions this Court for review of an order of

the Board of Immigration Appeals (“Board”) dismissing her appeal

from the Immigration Judge’s (“IJ”) order finding that she was

not eligible for asylum, withholding of removal, or deferral of

removal under the Convention Against Torture (“CAT”).                        For the

reasons stated below, we deny Lin’s petition for review.



                                        I.

                                        A.

       Lin is a native citizen of the People’s Republic of China

(“China”).         She   illegally     entered    the    United       States     near

Hidalgo, Texas on August 19, 2009.                On October 6, 2009, the

Department    of    Homeland    Security     commenced      removal    proceedings

against Lin by issuing a notice to appear, charging her with

removability under § 212(a)(7)(A)(i)(I) of the Immigration and

Nationality      Act,    8   U.S.C.   § 1182(a)(7)(A)(i)(I),          as    an   alien

who, at the time of application for admission to the United

States, was not in possession of valid entry documents.                           Lin

then    sought     relief     from    removal    in   the     form     of    asylum,

withholding of removal, and protection under the CAT.                        JA 535.

Following several hearings, the IJ issued an order and written

opinion denying Lin’s application and ordering her removed to



                                         2
China.      JA 50-65.   Lin appealed to the Board, which affirmed the

decision of the IJ.        Lin then timely appealed to this Court.

      The     disposition      of     this     case     turns   primarily       on

discrepancies      between     Petitioner’s       statements       at    different

stages of the asylum process.            Accordingly, we detail below the

relevant      testimony     and      materials     from    Lin’s        interviews,

hearings, and written application for asylum.

                Border Patrol Interview, August 20, 2009

      Lin was interviewed by a Border Patrol Agent immediately

upon being apprehended entering the country (the “Border Patrol

interview” or “interview”).             During the interview, Lin stated

that she was not married and that she had one child.                       JA 233.

When asked what her purpose was for entering the United States,

she   responded    “[t]o     avoid    population      control   regulations     in

China.”      JA 229.    When asked whether she feared persecution if

sent back to China, she indicated that she planned to have more

children, and that she would be forced to have an abortion or

undergo a tubal ligation if she became pregnant again.                     JA 235.

She also stated that she feared she would be unable to get

married if she was sterilized.           Id.     Finally, Lin explained that

because she had given birth out of wedlock, which is seen as

“anti-cultural” in China, she instructed her son to refer to her

as “Auntie.”      Id.



                                         3
                  Credible Fear Hearing, September 18, 2009

       By this time Lin had retained an attorney.                 JA 572.         During

the hearing, and in contrast to the Border Patrol interview, Lin

stated that she was married to a man named Dehua Jiang, who

continued to reside in China with their son.                   JA 573.        Notably,

she also stated that she left China because she had been forced

to undergo an unwanted abortion on January 24, 2008.                          JA 574.

This       fact    was    not   mentioned       during    Lin’s      Border       Patrol

interview.         Following the abortion, her husband went into hiding

for fear that he would be sterilized and he encouraged Lin to

seek refuge in the United States.               JA 575.

                  Asylum Application and Supporting Documents

       On April 28, 2010, Lin submitted an application for asylum

and    a    written      statement.     The     statement    provided       that     Lin

married Jiang on September 8, 2004.                  JA 246.         In 2005, four

months after the birth of her son, family planning officials

from the Chinese government forced Lin to have an IUD implanted

and    submit       to   regular     gynecological       checkups.       Id.         The

statement also discussed the 2008 forced abortion.                    Id.

       In support of her asylum application, Lin also submitted

several      documents:         an   abortion    certificate      from      the    First

Hospital of Fuzhou, a notice from Yang Zhong Village committee

requesting that Lin appear for an IUD and pregnancy checkup, and

a notice from Yang Zhong Village Committee notifying Lin that

                                          4
she had violated the family planning regulations and fining her

10,000 yuan.       JA 273-80.          Lin also submitted a statement from

her mother-in-law, providing that Lin and her son were married

in 2004.        JA 285.         Her mother-in-law described Lin’s forced

abortion and how family planning officials continue to visit her

house on a regular basis looking for Lin and her husband.                         JA

285.     Finally, Lin submitted a statement from her husband.                     He

provided that the two were married in September 2004 and that

the marriage was “permitted and blessed.”                      JA 294.       He also

recounted the circumstances of Lin’s forced abortion and the

couple’s decision that she seek refuge in the United States.                      JA

294-95.

                     State Department Report on China

       The    government    submitted     a    2007   report    from   the    United

States       Department    of     State   on    China’s    population        control

policies.       JA 26-27.       The report stated that the policies were

no longer strictly enforced and that there have been few reports

of forced abortions or sterilizations in Fujian Province over

the last twenty years.           Id.

                  First Merits Hearing, August 31, 2010

       Lin gave the following testimony in support of her asylum

claim before an IJ on August 31, 2010:

       Lin married Jiang on September 8, 2004.             JA 101.       Their only

child, a son, was born on March 23, 2005.                 JA 102.      Four months

                                          5
after his birth, family planning officials came to her home and

took her to a birth control office to insert an IUD.                     JA 103-04.

Lin was instructed that she would have to attend seasonal check-

ups to ensure the IUD remained inserted and that she had not

become pregnant again.           JA 103.

       On January 24, 2008, after learning that Lin was pregnant

again, 1 five family planning officials came to Lin’s rented house

in Fuzhou City, forced her into a van, and performed an unwanted

abortion on her at a local hospital.                      JA 109-12.     After the

procedure, she was told that she would have to pay a 10,000 yuan

fine, and that if she did not her husband would be arrested and

forcibly sterilized.            JA 112.

       When asked by the IJ whether she was given any documentation

regarding the abortion, Lin stated that originally she was not,

but a few days after the procedure she returned to the hospital

and requested an abortion certificate.                    JA 113.    When asked why

she requested the document, she first stated that she wanted to

have       “proof   for   the    future,”   and     because    she   “assumed   that

America has . . . human rights, and I think that certificate

will be useful in the future.”                  JA 114.    The IJ then asked her

whether she was already planning to come to America, and she


       1
       Lin and her husband hired a private doctor to secretly
remove her IUD to allow her to become pregnant again. JA 294.



                                            6
stated “not yet . . . I just assumed that this certificate would

be    useful    to     me   in     the    future.”         JA   115.       Under    further

questioning,         Lin    then    changed         her   answer,   stating       that    she

requested the document so she could take a vacation from work.

Id.    When the IJ noted that Lin was self-employed, she changed

her answer once again, stating that she was in fact planning on

applying       for    asylum     in      the   United      States   at     the    time    she

requested the documentation and thought it would be helpful for

that purpose.         JA 116-117.

      Status Conference and Submission of Additional Government
                     Evidence, November 16, 2010

       The IJ held a status conference in the matter on November

16, 2010.         At the hearing, the government requested that the

court consider additional evidence that was part of Lin’s file

but had not been discovered by the government’s attorneys until

after the close of evidence.                    JA 175.      The additional evidence

consisted of the recorded notes from Lin’s September 20, 2009

Border Patrol interview.                 Id.    Over Petitioner’s objection, the

IJ decided to accept the evidence and hold a second evidentiary

hearing so the parties would have an opportunity to address the

new evidence.         Id.

                     Second Merits Hearing, January 31, 2011

       At   the      second    hearing,        Lin   was   asked    why    she     told   the

Border      Patrol     Agent     during        the   interview      that    she    was    not


                                                7
married.      Lin responded, “[i]n our village, our practice is, if

you did not have the, you know, banquet, if you did not have the

Chinese ceremony, you really [are not] consider[ed] married.”

Id.     When asked why she responded differently at the credible

fear hearing, she said that her attorney had told her in the

interim that “in the United States if you are registered at the

court    . . .      you    are    considered    as    married.”        JA   181.     In

essence, Lin blamed the contradictory testimony on a cultural

misunderstanding.           Lin conceded, however, that she registered

her marriage with the Chinese government in 2004.                      JA 186.

       Lin was also questioned why she did not mention the forced

abortion during the Border Patrol interview.                        In vague and non-

responsive answers, she indicated that the Agent conducting the

interview told her not to provide details of her claim and that

she could tell her full story to a judge later.                       JA 193-95.    She

also stated that she did not think there was room on the Agent’s

form to record detailed answers.               JA 193.

                                          B.

       On March 1, 2011, the IJ issued a decision denying Lin’s

applications for asylum, withholding of removal, and protection

under the CAT, and ordered her removed to China.                       JA 50-65.    The

IJ    found   Lin    not    credible    “in    light    of    the    inconsistencies,

implausibilities,          and    contradictions”       in    her     testimony,    her

application,        and     her    statements        during    the     Border    Patrol

                                          8
interview.     JA 61.      The IJ also found that Lin’s attempts to

explain the inconsistencies and omissions were “vague[], non-

responsive[][,] and did not provide credible explanations.”                  Id.

     Specifically, the IJ noted that Lin told the Border Patrol

Agent that she was not married and:

        [S]he was afraid that she would be forced to have an
        abortion or tubule [sic] ligation and that if she were
        forced to have a tubule [sic] ligation, she was afraid
        that she would never be able to get married. Despite
        discussing her fear of a future forced abortion, [Lin]
        did not tell the border patrol officer that she had
        previously had a forced abortion. In marked contrast,
        [Lin] testified in Court that she was already married
        and had been forced to have an abortion.

JA 61.     The IJ found Lin’s explanations for the inconsistencies

“wholly inadequate and incredible.”            Id.      The IJ noted that

Lin’s     “cultural    misunderstanding”     explanation        regarding     her

marital status was undermined by the fact that during her first

hearing she repeatedly testified that she was married, and only

after she was confronted with her inconsistent testimony did she

“manufacture[] her explanation.”          JA 62.    The IJ also found that

Lin’s     husband’s    affidavit   referring       to   their     marriage    as

“permitted      and     blessed”    undercut        Lin’s       claim   of     a

misunderstanding.

     Of even greater significance to the IJ, however, was Lin’s

failure to mention her forced abortion during her Border Patrol

interview.    Id.     The IJ explained:




                                     9
      Lin attempted to blame the omission on the border
      patrol officer rushing her.      [Lin] was repeatedly
      evasive and unresponsive when asked directly whether
      she told the border patrol officer that she had a
      forced abortion.    Only after being asked repeatedly
      did [Lin] admit that she did not tell the border
      patrol officer about her alleged forced abortion.
      [Lin] attempted to explain that she wanted to tell the
      officer about the abortion, but he told her that there
      was no space for details and to tell the judge.    The
      Court finds this explanation entirely incredible. The
      alleged forced abortion is not a detail, but rather is
      the crux of [Lin’s] entire asylum claim. . . . It is
      wholly implausible, therefore, that [Lin] would not
      have mentioned an experience as pivotal and traumatic
      as a forced abortion, when she had sufficient
      opportunity to describe other details about her
      alleged fear of returning to China.

Id.

      The   IJ   also      noted    that    he   had   reservations      about   Lin’s

credibility      even      before     the     omission    regarding      the     forced

abortion    came      to     light.     Id.      Specifically,     the     IJ    found

implausible Lin’s explanations for why she obtained the abortion

certificate.          JA   63.      The     IJ   noted   that    Lin   changed     her

testimony on this issue several times, first stating that she

requested the certificate because she knew the United States

protected human rights, then stating she needed it in order to

take a vacation, and then finally reverting back to her original

position.     Id. 2


      2
       The IJ also mentioned two additional areas of concern with
Lin’s testimony. First, the IJ thought Lin’s statements
regarding where she and her husband lived to be confused and
inconsistent.   Id.   According to the IJ, Lin first testified
(Continued)
                                            10
      Given these inconsistencies, the IJ determined that Lin’s

testimony    was   not   credible.    JA   64.     Noting     that    an   adverse

credibility    determination    can    be    overcome    if     the   alien    can

independently prove past persecution, the IJ determined that Lin

had not provided sufficient evidence to prove she was the victim

of a forced abortion.         Id.      The IJ discredited the abortion

certificate as unauthenticated and suspect in light of Lin’s

testimony,    and    noted    the    State       Department’s     report      that

population controls are no longer strictly enforced in China.

Id.   Accordingly, the IJ denied all of Lin’s claims.

      The Board agreed with the IJ’s decision in all pertinent

parts and adopted its decision denying Lin’s claims.                       JA 3-4.

It held that the IJ provided “specific and cogent reasons” for



that they moved to Fuzhou City and rented a room there in July
2007 in order to secretly remove her IUD and have another child.
Id. On her asylum application, however, she listed her address
as Fuzhou City beginning in 2004.    Id.   Lin testified to the
court that up until 2007 she actually lived with her parents in
Ming Ho County, and her husband would sometimes visit her there.
Id.   The IJ stated that he found Lin’s testimony about her
residence “to be difficult to follow and generally inconsistent.
Although not a significant inconsistency in [her] testimony, her
changing account of where she and her husband lived further
undermines her general credibility.” Id.

     Secondly, the IJ thought it noteworthy that Lin did not
provide a letter from her parents to corroborate her testimony
that family planning authorities visited their home every few
days looking for her.        Id. The IJ found the lack of
corroboration unreasonable given Lin’s testimony that she
remains in regular contact with her parents. Id.



                                      11
the    adverse         credibility       determination,            repeating      the     IJ’s

concerns with Lin’s testimony.                      JA 3.       The Board also agreed

that Lin failed to provide independent evidence proving that she

suffered      past      persecution.          JA     4.    Additionally,         the     Board

rejected     Lin’s      argument      that     the    IJ’s      decision       allowing    the

government        to    submit       additional       evidence       violated      her     due

process     rights.         Id.         The   Board       noted    that    IJs    have     the

authority to set and extend deadlines and that Lin was given an

opportunity to respond to the new evidence.                        Id.



                                              II.

                                              A.

       Where the Board affirms and adopts the IJ’s decision, we

review both decisions as the final agency action.                              Marynenka v.

Holder, 592 F.3d 594, 600 (4th Cir. 2010).                           We are obliged to

uphold      the    agency’s       determination           unless    it    is    “manifestly

contrary to the law and an abuse of discretion.”                                  Lizama v.

Holder, 629 F.3d 440, 444 (4th Cir. 2011).                           The agency abuses

its discretion “if it fail[s] to offer a reasoned explanation

for its decision, or if it distort[s] or disregard[s] important

aspects of the applicant’s claim.”                        Tassi v. Holder, 660 F.3d

710, 719 (4th Cir. 2011).                 Factual determinations are reviewed

only   to    ensure      they     are    supported         by   substantial       evidence.

Marynenka,        592   F.3d    at    600.         Substantial      evidence      exists    to

                                              12
support a finding “unless the evidence . . . was such that any

reasonable adjudicator would have been compelled to conclude to

the contrary.”         Id.     Review of the agency’s overall conclusion

that an applicant is ineligible for asylum is similarly limited

to whether the applicant’s evidence “was such that a reasonable

factfinder would have to conclude that the requisite fear of

persecution existed.”           INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).       This standard is very deferential, and does not permit

a re-weighing of the evidence.               See Niang v. Gonzales, 492 F.3d

505,    511     (4th   Cir.    2007)   (“[If]       the      record   plausibly      could

support two results:             the one the IJ chose and the one [the

petitioner]       advances,     reversal     is     only      appropriate        where   the

court find[s] that the evidence not only supports [the opposite]

conclusion, but compels it.”) (quoting Balogun v. Ashcroft, 374

F.3d     492,    507    (7th    Cir.   2004))        (internal        quotation      marks

omitted).

                                            B.

       The INA vests in the Attorney General the discretionary

power “to grant asylum to aliens who qualify as ‘refugees.’”

Dankam    v.    Gonzales,      495   F.3d    113,      115    (4th    Cir.   2007).        A

refugee is “someone ‘who is unable or unwilling to return to’

his native country ‘because of persecution or a well-founded

fear of persecution on account of . . . political opinion’ or

other         protected        grounds.”         Id.         (quoting        8      U.S.C.

                                            13
§ 1101(a)(42)(A)).              Asylum applicants may satisfy their burden

of    proving      that       they   meet    the     definition       of    a    refugee      by

“showing either that [they were] subjected to past persecution

or that [they have] a ‘well-founded’ fear of future persecution

‘on    account       of    race,     religion,      nationality,        membership       in    a

particular social group, or political opinion.’”                            Marynenka, 592

F.3d at 600 (quoting 8 C.F.R. § 208.13(b)(1)).                          A person who was

“forced       to   undergo”        an   abortion      or   sterilization          “shall      be

deemed to have a well-founded fear of persecution on account of

political opinion.”             8 U.S.C. § 1101(a)(42).

       Aliens face a heightened burden of proof to qualify for

withholding of removal.                 Dankam, 495 F.3d at 115.                  The alien

must    establish         a   “clear    probability”          that    she    would      suffer

persecution        if     repatriated.          Id.        If   an    alien      meets    this

heightened burden, withholding of removal is mandatory.                                    Id.

Lin    also    seeks      protection        from    removal     under      the   CAT,    which

requires aliens to demonstrate “that it is more likely than not

that [they] would be tortured if removed to the proposed country

of removal,” regardless of the grounds for the torture.                            Id.



                                             III.

                                               A.

       Lin     first      contends      that       substantial       evidence     does     not

support        the        agency’s      adverse        credibility          determination.

                                               14
Applicants can establish their eligibility for asylum simply by

providing           credible           testimony        about       their        experiences.

Marynenka,       592       F.3d    at     601    (citing       8    C.F.R.    § 208.13(a)).

Review of an adverse credibility determination is limited to

ensuring       that     substantial            evidence       exists     to     support    it.

Dankam, 495 F.3d at 119.                    “We accord broad deference to the

agency’s credibility determination.                         This deference, however, is

not    absolute,       for     the      agency      must     provide     specific,      cogent

reasons       for     making       an     adverse       credibility          determination.”

Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011).                                “We have

recognized          that      omissions,            inconsistencies,          contradictory

evidence      and     inherently         improbable          testimony    are      appropriate

bases for making an adverse credibility determination.”                                     Id.

Even    the    existence          of    only    a     few    such    inconsistencies       can

support an adverse credibility determination.                                Id.     Following

passage of the REAL ID Act of 2005, an inconsistency can serve

as a basis for an adverse credibility determination “without

regard to whether [it] goes to the heart of the applicant’s

claim.”       8 U.S.C. § 1158(b)(1)(B)(iii).

       As recounted above, the agency gave multiple reasons for

the    adverse        credibility          determination.            Chief      among     them,

however,       were    the        inconsistencies            between     Lin’s      statements

during the Border Patrol interview and her later testimony and

application          materials.            Lin        gave     shifting,      contradictory

                                                 15
accounts of her marital status and omitted any mention of her

forced abortion.     After reviewing the record, we agree with the

agency   that    these   omissions    and     inconsistencies    provide

sufficient      justification   for     the      adverse     credibility

determination.

    The foundation of Lin’s claim is that she was subjected to

a forced abortion; however, when interviewed upon entering the

country, she failed to mention the incident at all.              We are

highly skeptical of such an important omission.            As the agency

noted, the forced abortion is not a detail, but rather is the

very heart of Lin’s claim for asylum.         The traumatic details of

the incident as later described by Lin, including being forced

into a van and whisked away to the hospital, make it wholly

implausible that she would fail to even mention the incident

during the interview.     See Xiao v. Mukasey, 547 F.3d 712, 717

(7th Cir. 2008) (holding a petitioner’s failure to mention a

past forced abortion during an airport interview sufficient to

warrant an adverse credibility determination).         The omission is

particularly suspect in light of the fact that Lin specifically

referenced a fear that she would have to undergo future forced

abortions if she was returned to China, but failed to mention

the fact that she previously had been subjected to the very same

experience.



                                 16
      Lin’s      explanation         for     the      omission       –-    that      the   Border

Patrol Agent told her he could not record the details of her

claim -- is undermined by the fact that Lin was able to mention

several other details of her past, such as the fact that she was

unmarried, had a child out of wedlock, and instructed her son to

refer      to   her     as    “Auntie.”            Perhaps        most    importantly,          Lin

acknowledged that she obtained the abortion certificate with an

eye   toward     using       it    to     help   her       gain    asylum       in   the   United

States.         This    indicates         that     she      was    already       aware     of   the

significance       of    the      incident       with      regard    to     a    future    asylum

claim, making her omission all the more suspect.

      We    also      agree       with    the    IJ’s       decision      discounting       Lin’s

explanation that a cultural misunderstanding accounted for her

inconsistent          testimony          regarding         her    marital       status.         Her

explanation is undermined by the fact that she repeatedly and

unqualifiedly          referred      to     herself        as     married       throughout      the

asylum process, only to change course when confronted with her

earlier, inconsistent testimony.                      Further undercutting her claim

are her husband’s affidavit attesting that the couple’s marriage

was “permitted and blessed,” and the statement from her mother-

in-law     referring         to   the     couple      as    married.        Taken     together,

these facts give ample support for the IJ’s determination that

Lin’s testimony was not credible.



                                                 17
       In concluding that, under the facts and circumstances of

this    case,      Lin’s       inconsistencies         and    omissions        between     her

Border Patrol interview and her later testimony are sufficient

to support the agency’s adverse credibility determination, we

note our hesitation in relying so extensively on statements made

in    such   a    setting.         Most     so-called       “airport     interviews”        are

brief affairs given in the hours immediately following long and

often     dangerous           journeys      into      the    United     States.          These

circumstances           caution       against      basing    an     adverse       credibility

determination            solely       on      inconsistencies         and,        especially,

omissions         that        arise     out      of    statements        made       in     such

environments.           As evidenced by the questions asked of Lin, the

purpose of these interviews is to collect general identification

and background information about the alien.                             JA 229-30.          The

interviews are not part of the formal asylum process, and are

conducted without legal representation and before most aliens

are    aware     of     the    elements       necessary      to    support    a    claim    for

asylum.        Requiring          precise        evidentiary          detail       in      such

circumstances ignores the reality of the interview process and

places an unduly onerous burden on an alien who later seeks

asylum.

       It is for these reasons a significant number of our sister

circuits         have     limited          the     extent     to      which       credibility

determinations may be based on airport interviews.                                See, e.g.,

                                                 18
Moab    v.   Gonzales,        500    F.3d    656,        660-61    (7th     Cir.     2007)

(“[A]irport interviews . . . are not always reliable indicators

of    credibility.          . . .    [I]nterviews         in    which   the   questions

asked are not designed to elicit the details of an asylum claim,

or the INS officer fails to ask follow-up questions that would

aid    the   alien    in     developing      his    or    her     account     [are      less

reliable].”); Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2nd

Cir.    2004)      (Sotomayor,       J.)    (“The    airport       interview       is    an

inherently limited forum for the alien to express the fear that

will provide the basis for his or her asylum claim, and the BIA

must be cognizant of the interview’s limitations when using its

substance against an asylum applicant.”); see also Joseph v.

Holder, 600 F.3d 1235, 1243 (9th Cir. 2010) (citing Singh v.

INS, 292, F.3d 1017, 1021 (9th Cir. 2002)); Tang v. Attorney

General,     578     F.3d    1270,    1279       (11th    Cir.    2009);      Zubeda      v.

Ashcroft, 333 F.3d 463, 477 (3rd Cir. 2003).                      We hereby note our

general agreement with the concerns expressed by these and other

circuits over the agency’s unqualified reliance on statements

made in airport interviews.

       With these considerations in mind, we repeat why they fail

to rescue Lin’s claim for asylum.                  Lin’s allegation of a forced

abortion is not a minor evidentiary detail whose absence can be

overlooked, it is the very core of her claim.                           Moreover, her

acknowledgment that she requested documentation of the procedure

                                            19
for   the    express      purpose    of   supporting        a   future      asylum    claim

indicates that she understood the importance of the incident.

We therefore simply cannot countenance her complete failure to

mention     it    during     her    interview.         We    also    note    that     Lin’s

testimony regarding her marital status was not a mere omission,

but a direct contradiction for which she later was unable to

provide a believable explanation.

      We    also    agree     with    the    agency’s       assessment       that    Lin’s

demeanor     and   non-responsiveness             during    questioning      on     certain

topics      support    the    adverse       credibility         determination.          For

example, Lin’s testimony as to why she requested the abortion

certificate was initially hesitant and confused.                            As explained

above, she changed course several times before finally admitting

that she thought the certificate would be helpful in supporting

a future asylum claim.             JA 115.        Similarly, Lin gave a series of

non-responsive answers to direct questions from the IJ asking

whether     she    told    the     Border    Patrol        Agent    about    the     forced

abortion.        JA 192-95.        Only under repeated questioning did she

acknowledge that she did not mention the procedure.                           Id.     Lin’s

dubious testimony in these areas is especially significant given

that they relate directly to the forced abortion, a topic about

which there is already considerable question.

      In sum, far from compelling a contrary result, the evidence

in this case reliably supports the agency’s adverse credibility

                                             20
determination.          See Niang, 492 F.3d at 511.                     The IJ provided

specific and cogent reasons for the decision, and we will not

disturb the result in the absence of convincing evidence to the

contrary. 3

                                                  B.

      Although adverse credibility determinations are generally

fatal to an asylum claim, an applicant may still prevail if she

can prove actual past persecution through independent evidence.

Camara v. Ashcroft, 378 F.3d 361, 369 (4th Cir. 2004).                                     We

conclude      that      the     agency       properly      reviewed     the    record     and

determined       that     Lin    failed           to   provide    independent     evidence

demonstrating past persecution.

      As discussed above, the abortion certificate provided by

Lin   is    suspect      in     light        of    her   unreliable     testimony.         In

addition, her evidence of a fine for a “violation of family

planning regulations,” which by itself is hardly demonstrable

proof     that   she     suffered        a    forced     abortion,      is    countered   by

reliable      evidence        from   the      Department         of   State   that   family

      3
        However, we note our disagreement with the agency’s
determination that Lin’s testimony about her place of residence
in China was inconsistent or misleading.    Likewise, we find no
support for the agency’s reliance on Lin’s failure to provide a
letter from her parents attesting that Chinese officials
continue to visit their home in search of Lin and her husband
when she provided a letter from her mother-in-law attesting to
precisely the same facts.    In light of the larger issues with
Lin’s claim, however, these errors of the agency were harmless.



                                                  21
planning    regulations        are   no    longer        strictly      enforced    in    the

area.     See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248 (4th

Cir. 2013) (noting that State Department reports are “highly

probative evidence” of conditions in foreign countries) (quoting

Gonahasa v. INS, 181 F.3d 538, 542 (4th Cir. 1999)).                            The agency

also considered the affidavit from Lin’s husband, but determined

that it in fact hurt Lin’s claim by contradicting her testimony

regarding the couple’s marital status.                       In any event, we have

previously held that “evidence offered as corroborating evidence

[must]    be   objective       . . .      for    it     to   be    considered      by    the

immigration judge and BIA.                Letters and affidavits from family

and     friends    are   not    objective         evidence        in    this     context.”

Djadjou v. Holder, 662 F.3d 265, 276 (4th Cir. 2011) (citation

and quotation marks omitted).                   And although Lin is correct in

noting that the agency did not specifically analyze every single

item in the record, the IJ cataloged all of the evidence at the

start of his opinion and reached his conclusion in light of “the

totality of the evidence.”             Gandziami-Mickhou, 445 F.3d at 358.

We therefore hold that the agency’s finding was supported by

substantial       evidence     and   is    not        manifestly    contrary      to    law.

Djadjou, 662 F.3d at 275.

      Accordingly,       we     affirm          the     agency’s       denial     of    the

Petitioner’s claim for asylum and for protection under the CAT.



                                           22
She also necessarily fails to meet the more stringent burden of

proof required to qualify for withholding of removal.



                                             IV.

     Finally,        Lin   argues         that    her    due     process      rights       were

violated by the IJ’s decision allowing the government to submit

supplemental evidence after the August 31, 2010 merits hearing.

Aliens    are   entitled       to     due       process    of     law    in     deportation

proceedings.         Demore v. Kim, 538 U.S. 510, 523 (2003) (citing

Reno v. Flores, 507 U.S. 292, 306 (1993)).                          A petitioner’s due

process    rights      are    violated          when    she    is   not    “accorded        an

opportunity to be heard at a meaningful time and in a meaningful

manner,” such that she did not “receive a full and fair hearing

on [her] claims.”            Rusu v. United States I.N.S., 296 F.3d 216,

320 (4th Cir. 2002).

     Lin’s      argument        is        without       merit.      First,       IJs       have

discretionary        authority       to    set    and   extend      deadlines        for    the

submission      of    evidence        in     their      courts.           See    8     C.F.R.

§ 1208.13(a).         Second,       the    IJ    held     an   additional       hearing      to

allow the new evidence to be fully examined and give Lin an

opportunity to explain her prior statements.                            The parties were

afforded several months to prepare for the hearing.                             In light of

this, Lin has not shown how the IJ’s decision limited her right



                                             23
to be heard in a meaningful manner.   We therefore reject her due

process argument.



                               V.

     For the reasons stated, we deny Lin’s petition for review.



                                                  PETITION DENIED




                               24
THACKER, Circuit Judge, concurring:

             This      court’s      review        of         the     agency’s     adverse

credibility determination entails a relatively simple inquiry:

whether substantial evidence, exemplified by “specific, cogent

reason[s],” exists to support the agency’s findings.                             Singh v.

Holder,     699     F.3d   321,    328    (4th        Cir.    2012)     (alteration      in

original).        Here, although the IJ identified a host of secondary

factors     that       negatively        impacted        Lin’s        credibility,      he

identified       two   primary    reasons       --     each        stemming    from   Lin’s

initial border interview -- for his adverse credibility finding:

(1)   the   abortion       omission      and    (2)    the     marriage       discrepancy.

Although I find the circumstances of the interview questionable,

and I am of the view that such border interviews should be

considered with caution, I ultimately agree with my colleagues’

conclusion that the agency’s findings in this case are supported

by substantial evidence.            For this reason, and because I agree

with the majority’s analysis as to the other issues on appeal, I

concur.

                                           I.

             A    so-called      “airport”       or     “border”       interview      takes

place “when an alien is deemed inadmissible immediately upon

entering the United States and indicates an intention to apply

for asylum or a fear of persecution.”                        Diallo v. Gonzales, 445

F.3d 624, 631 (2d Cir. 2006).                  As my colleagues recognize, the

                                           25
circuit   courts     of   appeals    have      uniformly     held   that   these

particular      interviews   should       be     carefully   scrutinized      for

reliability before being utilized by the fact-finder to evaluate

an applicant’s credibility.             See, e.g., Joseph v. Holder, 600

F.3d 1235, 1243 (9th Cir. 2010); Tang v. Attorney General, 578

F.3d 1270, 1279 (11th Cir. 2009); Moab v. Gonzales, 500 F.3d

656, 660-61 (7th Cir. 2007); He Chun Chen v. Ashcroft, 376 F.3d

215, 223-24 (3d Cir. 2004); Ramsameachire v. Ashcroft, 357 F.3d

169, 179 (2d Cir. 2004).          The reason for this special attention

is straightforward:

     The interview takes place immediately after an alien
     has arrived in the United States, often after weeks of
     travel, and may be perceived by the alien as coercive
     or   threatening,  depending   on   the  alien’s   past
     experiences. Moreover, at the interview, the alien is
     not represented by counsel, and may be completely
     unfamiliar with United States immigration laws and the
     elements necessary to demonstrate eligibility for
     asylum. Finally, because those most in need of asylum
     may be the most wary of governmental authorities, the
     BIA and reviewing court must recognize, in evaluating
     the statements made in an interview, that an alien may
     not be entirely forthcoming in the initial interview.

Ramsameachire, 357 F.3d at 179.

              In Ramsameachire, one of the leading decisions in this

area,   the    Second   Circuit   set    forth    a   non-exhaustive   list   of

factors for assessing the reliability of airport interviews:

     First,   a      record   of   the   interview  that   merely
     summarizes     or paraphrases the alien’s statements is
     inherently     less reliable than a verbatim account or
     transcript.      Second,    similarly   less  reliable   are
     interviews      in which the questions asked are not

                                        26
      designed “to elicit the details of an asylum claim,”
      or the INS officer fails to ask follow-up questions
      that would aid the alien in developing his or her
      account. Third, an interview may be deemed less
      reliable if the alien appears to have been reluctant
      to reveal information to INS officials because of
      prior   interrogation   sessions  or   other   coercive
      experiences in his or her home country. Finally, if
      the alien’s answers to the questions posed suggest
      that the alien did not understand English or the
      translations provided by the interpreter, the alien’s
      statements should be considered less reliable.

Id.   at   180   (internal   citations    omitted). *    Importantly,    the

Second Circuit “do[es] not regard these factors as essential to

be assessed in every case, but simply as helpful matters to be

considered where appropriate.”        Guan v. Gonzales, 432 F.3d 391,

396 (2d Cir. 2005).

                                    II.

            In   this   case,   I   believe    several   of   the    factors

outlined in Ramsameachire counsel in favor of scrutinizing Lin’s

initial interview with a particularly critical eye.                 I detail

these factors not to disparage the majority’s reasoning, but to

emphasize the need to approach these interviews with extreme

caution.

      *
       The Second Circuit derived these factors from two Third
Circuit decisions, Senathirajah v. INS, 157 F.3d 210 (3d Cir.
1998) and Balasubramanrim v. INS, 143 F.3d 157 (3d Cir. 1998),
and its reasoning has been approved by several other circuit
courts of appeals. See, e.g., Moab, 500 F.3d at 661 (considering
the Ramsameachire factors); Singh v. INS, 292 F.3d 1017, 1022
(9th   Cir.  2002)   (considering  the  same   Senathirajah  and
Balasubramanrim factors).



                                     27
             As a threshold matter, the discrepancies noted by the

IJ   are   derived      primarily       from       the    handwritten          notes     of    the

translator       contained        in    the    document             entitled         “Translator

Questions.”        Although portions of the document reflect Lin’s

verbatim responses to the questions asked, other portions slip

into the third person and thus appear to be the translator’s own

“summar[ry]”         or      “paraphrase[]”                of        Lin’s           statements.

Ramsameachire v. Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004).

             Second, the Translator Questions were not designed “to

elicit     the    details    of    an    asylum          claim,”         nor   is     there    any

evidence    the    questioning         officer      “ask[ed]         follow-up         questions

that     would    aid     [Lin]    in    developing             .    .    .    her     account.”

Ramsameachire, 357 F.3d at 180.                    For example, the border patrol

agent asked Lin, “If you are sent back to your country, do you

fear that you will be persecuted or tortured?”                                 JA 235.        This

question is directed at future –- not past –- persecution, i.e.,

Lin’s fears with respect to being “sent back” to China.                                      Lin’s

answer,    although       muddled,      reflects          her       desire     to     have    more

children and her belief “she would be forced into abortion or

[tubal] ligation” in China.              Id.        The documents from the border

interview    do    not    indicate      the    agent       asked         Lin   any    follow-up

questions with respect to this “future fear” question, nor do

they indicate she was asked any questions at all with respect to

past persecution.          Rather, the translator’s questions came from

                                              28
a pre-printed worksheet focused on obtaining basic identifying

and   immigration        information.             This        perfunctory         series   of

questions is a fairly archetypal border interview –- and the

reason so many courts have stressed that such an interview is

not the equivalent of an application for asylum.                                  See, e.g.,

Singh v. INS, 292 F.3d 1017, 1023 (9th Cir. 2002) (an airport

interview “d[oes] not necessarily contain questions ‘designed to

elicit the details of an asylum claim’” (quoting Balasubramanrim

v. INS, 143 F.3d 157, 162 (3d Cir. 1998)).

            Finally,      the    overall      circumstances            of     Lin’s   border

interview      deserve    mention.       She       was    seized       by     armed   agents

immediately      after    crossing      the       Rio    Grande,        handcuffed,        and

transported by police car to the border patrol station.                                    She

testified she had never seen a firearm before and described in

detail   the    terror    she    felt    during         the       initial    detention     and

questioning.      If Lin’s subsequent account of her experience at

the hands of the Chinese government is to be believed, she may

well have had valid reasons to be less than forthcoming with

governmental       authorities          in        such        a      situation.            See

Ramsameachire, 357 F.3d at 179.

            In this case, the IJ, albeit not in so many words,

acknowledged      each    of    the   above       circumstances             and   concluded,

nevertheless,      that        the    border       interview          was     sufficiently

reliable so as to serve as a basis for his adverse credibility

                                             29
determination.           The    record      here    does   not     compel      a    contrary

result.     See Niang v. Gonzales, 492 F.3d 505, 511 (4th Cir.

2007) (“[W]here the record plausibly could support two results:

the one the IJ chose and the one [the petitioner] advances,

reversal is only appropriate where the court find[s] that the

evidence    not     only       supports      [the    opposite]       conclusion,           but

compels it.” (alterations in original) (internal quotation marks

and citation omitted)).              I also observe that, even if we were to

follow    the     lead    of    the    Eleventh       Circuit      in    distinguishing

between simple omissions and impermissible contradictions in the

context of border interviews, see Tang v. Attorney General, 578

F.3d 1270, 1279 (11th Cir. 2009), Lin has offered no argument

with respect to the IJ’s reliance on the direct contradiction

present    in   her      marital      status      testimony.       Inasmuch         as    this

contradiction alone, coupled as it is with the myriad secondary

factors identified by the IJ, would be sufficient to support the

agency’s findings, see Djadjou v. Holder, 662 F.3d 265, 273-74

(4th Cir. 2011), I see no grounds for reversing the credibility

determination in this case.

                                            III.

            The     issue       in    the    present       case,    as        in    so    many

immigration cases, turns on the standard of review.                                While the

IJ could have -- and perhaps should have -- engaged in a more

detailed    analysis       of   his     reasons      for   relying       on    the       border

                                             30
interview, I am satisfied the record of this case reflects that

the   appropriate   factors   were   adequately   considered.   I   thus

concur in denying the petition for review.




                                     31